DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	Information disclosure statements filed 07/11/22 and 08/17/22 have been fully considered. A few references were not considered (lined-through). In the IDS filed 07/11/22, NPL reference 15 (Foote et al.) was missing from the wrapper. In the IDS filed 08/17/22, NPL references 7 (Tyagi) and 9 (Yakubke) were not considered. Reference 9 (Yakubke) was not in English or was omitted from the file wrapper. It can be acknowledged that Reference 10 was a machine translation of Reference 9 that was considered. Reference 7 (Tyagi) did not have an English copy or was omitted from the file wrapper. 

Status of the Claims

Two claim sets were filed 08/03/20. The preliminary amendment was considered in its entirety.  Claims 1-31 were canceled. Claims 32-53 were newly added. A species election was sent 05/02/22 to narrow the scope of the claimed antibodies to only have one species of anti-PD-1 antibody and one species of anti-CTLA-4 antibody. Remarks filed 08/02/22 disclosed a response to the anti-PD-1 antibody election but not the anti-CTLA-4 election. Upon examination of the specification, applicants have disclosed that these antibodies are known from the works of WO2008/156712(anti-PD-1 antibodies, pg 20) and US6984720 (ipilimumab) or US2012263677 (tremelimumab) (pg 21). Upon consideration of these references and in an effort to expedite prosecution, the species election will be withdrawn. Claims 32-53 are examined on their merits herein. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-40 and 42-53 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/210453 herein referred to as WO’453 and in view of US10449251B2 herein referred to as US’251 as evidenced by the specification.
The claims recite limitations to a combination of antibodies, antibody structure, and dose regimes in a method of treating cancer. The claimed limitations to the antibody structure have been taught by the specification to be known prior art elements.  Pgs. 20 and 21 of the instant spec disclose embodiments of the anti-PD-1 antibodies and the anti-CTLA-4 antibodies. The anti-PD-1 antibodies are taught by the specification to be disclosed by WO2008/156712. The anti-PD-1 antibody recited as the (a) embodiment of the claim is taught to be Pembrolizumab by the specification. (See Table 1 and FIG 1). 

    PNG
    media_image1.png
    477
    458
    media_image1.png
    Greyscale

The anti-CTLA-4 antibodies are taught by the specification to be ipilimumab and tremelimumab, or antibodies from WO2016015675.(See pgs. 21 and 22). It is noted that patent US10449251, herein referred to as US’251, is used for examination for its English translation of the subject matter of WO2016015675. 

    PNG
    media_image2.png
    343
    444
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    468
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    358
    466
    media_image4.png
    Greyscale

WO’453 teaches PD-1 blockade with nivolumab in refractory Hodgkin’s lymphoma. (See title). WO’453. In certain embodiments the invention of WO’453 can use pembrolizumab. (See [0142]). WO’453 teaches that embodiments of the invention further comprise administering one or more additional anti-cancer agents. (See  [0015]). WO’453 teaches that in certain embodiments the one or more additional anti-cancer agents can be an anti-CTLA-4 antibody. (See [0150]-[0155]). WO’453 teaches that the anti-CTLA-4 antibody can be ipilimumab or tremelimumab. (See [0152] and [0153]). WO’453 teaches that the interaction of CTLA-4 with B7 transduces a signal leading to inactivation of T-cells bearing the CTLA-4 receptor. (See [0150]). WO’453 teaches that disruption of the interaction effectively induces, enhances or prolongs the activation of such T cells, thereby inducing, enhancing or prolonging an immune response. (See [0150]). WO’453 teaches that concurrent therapy with nivolumab and ipilimumab in a Phase I clinical trial produced rapid and deep tumor regression in a substantial proportion of patients with advanced melanoma, and was significantly more effective than either antibody alone. (See [0155]). WO’453 teaches that in certain embodiments a flat-dose of anti-PD-1 antibody can be given in a range consisting of at least 100 mg-600 mg. (See [0162]). WO’453 teaches that the flat dose of the anti-PD-1 antibody or antigen binding portion thereof is administered in a range from once a week to once every six weeks. (See [0162]). WO’453 teaches that Ipilimumab can be given in a range from about every week-once every twelve weeks. (See [0163]). WO’453 teaches that the dose of the anti-CTLA-4 antibody can be given in a flat dose from about 40 mg-200mg. (See [0165]). WO’453 teaches that the anti-PD-1 antibody and the anti-CTLA-4 antibody can be formulated as a single composition. (See [0165]). WO’453 teaches that the anti-PD-1 antibody and the anti-CTLA-4 antibody is administered intravenously. (See [0164]). While WO’453 teaches the combination therapy using an anti-PD-1 antibody and an anti-CTLA-4 antibody, WO’453 does not teach the claimed embodiments ((a)-(c)) of the claimed anti-CTLA-4 antibody. 
US’251 is a patent on the PCT Publication of WO2016/015675. US’251 teaches anti-CTLA-4 monoclonal antibodies which when used can block the bindings of CTLA4 to B7  to relieve the immunosuppression on the body by CTLA4 and activate T lymphocytes. (See abstract). The instant specification teaches that the anti-CTLA-4 antibodies of the instant application are disclosed antibodies from US’251. See pg 22-24. 
It would be obvious for one having ordinary skill in the art to substitute one known anti-CTLA-4 antibody another known anti-CTLA-4 antibody to achieve predictable results. WO’453 teaches use of ipilimumab and US’251 teaches functionally similar anti-CTLA-4 antibodies. 
It would be obvious to use an anti-PD-1 antibody in combination with an anti-CTLA-4 antibody in a combination therapy to treat cancer. WO’453 teaches that pembrolizumab, which is define by the PD-1 (a) embodiment of the claim, and US’251 teaches the antibody embodiments ((a)-(c)) of the anti-CTLA-4 antibody. One would be motivated to do so because WO’453 teaches therapy with nivolumab and ipilimumab in a Phase I clinical trial produced rapid and deep tumor regression in a substantial proportion of patients with advanced melanoma, and was significantly more effective than either antibody alone. (See [0155]). 
It would further be obvious to use similar claimed dose regime as the claimed limitation. WO’453 teaches that an anti-PD-1 antibody can be administered every six weeks at a dose of 400 mg and an anti-CTLA-4 antibody can be administered every six weeks at a dose of 50 mg, 75, or about 100 mg.  While these doses were disclosed in ranges, it would be obvious to try these doses as presented by WO’453. 
Regarding claims 33-36 and 44, as discussed above the specification teaches that these sequences are part of pembrolizumab. (See table 3 of the instant spec). WO’453 teaches use of pembrolizumab in a combination therapy. 
	Regarding claims 37-39, the specification teaches that these amino acid structures belong to the disclosed antibodies of US’251.
	Regarding claim 40, the method of treating cancer comprising administering about 400 mg of an anti-PD-1 antibody and about 25 mg, 50 mg, 75 mg, or 100 mg of an anti-CTLA-4 antibody given every six weeks is discussed above. SEQ ID NO: 10 and 5 make up the anti-PD-1 antibody Pembrolizumab which is discussed above to be obvious and SEQ ID NO: 57 and 58  make up a disclosed anti-CTLA-4 antibody from US’251. As discussed previously, it would be obvious over the prior art. 
	Regarding claim 42, WO’453 teaches a combination therapy can be used to treat Hodgkin’s lymphoma. See above summary of the art. 
	Regarding claim 43, WO’453 teaches that the combination therapy can be administered intravenously. (See [0164]). 
	Regarding claim 45 and 46, WO’453 teaches a therapy of an anti-PD-1 antibody and an anti-CTLA-4 antibody can be formulated as a single composition. It is implied that this single composition used as a medicament would have to be co-administered. 
	Regarding claim 47, WO’453 teaches that the anti-CTLA-4 antibody can be given in a fixed-dose at a ratio between 1:50 to 50:1. (See [0165]).  Within this range of ratios lies the value of 1:16. This is comparable to administering 25mg of anti-CTLA-4 antibody to 400 mg of anti-PD-1 antibody. It would be obvious to optimize the dose according to the suggestions of the prior art. 
	Regarding claims 48-49, WO’453 teaches kits featuring an anti-PD-1 antibody and an additional therapeutic. As discussed above WO’453 teaches that the anti-PD-1 antibody can be pembrolizumab and the additional therapeutic can be an anti-CTLA-4 antibody. While the anti-PD-1 antibody and the anti-CTLA-4 antibody are obvious to use together, the package instructions may not be obvious according to MPEP 2111.05. In order for the printed matter to be considered patentable the nature  of the relationship must exist between the printed matter and associated substrate will need to be determined.  If a new and nonobvious functional relationship between the printed matter and the substrate exist, then the printed matter can be patentable. The kit does not contain a “functional” relationship with the printed matter as the instructions are merely conveying information about the therapeutic properties and uses of the chemicals within the kit. The printed instructions and the kit do not depend upon each other. Thus, it is believed no functional relationship exists for the instructions. See MPEP 2111.05. 
	Regarding claims 51-52, the instant specifications teaches that these antibodies are disclosed in US’ 251. As it was discussed above it would be obvious to substitute one known anti-CTLA-4 antibody for another to achieve similar results. 
	Regarding claim 53, as discussed above, it would be obvious to have a kit containing the anti-PD-1 antibody and an anti-CTLA-4 antibody. As discussed above, WO’453 teaches use of a flat dose of anti-CTLA-4 antibody in a ratio with an anti-PD-1 antibody which can lead to a flat-dose of an anti-CTLA-4 antibody of 25mg. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over WO2008/156712, US6984720, US10449251 and WO2017/210453 as applied to claim 32 above, and further in view of Bu et al. Learning from PD-1 Resistance: New Combination Strategies. Trends in Molecular Medicine (2016) 22(6): 448-451 herein referred to as Bu. 
	As discussed above, claim 32 is obvious over WO2008/156712, US6984720, US10449251 and WO2017210453. WO2008/156712 teaches the anti-PD-1 antibodies. US6984720 and US10449251 teaches the CTLA-4 antibodies. WO2017/210453 teaches the combination therapy and the dosage regime. These sources do not teach wherein the cancer is PD-1/PD-L1 refractory melanoma. 
	Bu teaches that only a minority of cancer patients respond to anti-PD-1 immunotherapy. (See Bu abstract). Bu teaches  that combination targeting of these pathways with PD-1 may help overcome PD-1 resistance, thus producing effective antitumor immunity. (See Bu abstract). Bu teaches that over 30% of patients whose melanomas expressed the innate PD-1 resistance (IPRES) signature responded to CTLA-4 blockade (ipilimumab), indicating that the IPRES signature does not indicate resistance to every immunotherapy. (Pg 450 1st col. bridging sentence). Bu teaches that targeting other immunosuppressive components or pathways identified by this study may represent a means of overcoming resistance to PD-1 monotherapy, and allow combination therapy to benefit more patients. (Pg 450 2nd col 2nd sentence). 
	Given the prior art, it would be obvious for one having ordinary skill in the art before the filing date to treat a PD-1/PD-L1 refractory melanoma with a combination therapy including an anti-PD-1 antibody and an anti-CTLA-4 antibody. One would be motivated to do so because Bu teaches that more than 30% of patients whose melanomas expressed PD-1 resistance responded to CTLA-4 blockade and Bu teaches that targeting other immunosuppressive pathways may represent a means of overcoming resistance to PD-1 monotherapy. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-40 and 42-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-65 of copending Application No. 16/499, 674 in view of WO2017/210453. 
Copending application 16/499,674, herein referred to as US’674, claims a method and a composition using  anti-PD-1 antibodies and anti-CTLA-4 antibodies. This combination therapy reads on the instant claim method as the scopes overlap and contain many similarities.
The antibodies of the copending application are the same as the ones used in the instant claims. Copending claims 41 and  54 are directed to the anti-PD-1 antibody using in the copending method. The structures of the antibody can be similar or the same. The following sequence alignment is a heavy chain CDR region segment comparing instant claimed SEQ ID NOs: 6-8 to copending claimed SEQ ID NO:10-12. The CDR regions are spaced by 5 X groups to emphasis a space between the CDR regions.  
    PNG
    media_image5.png
    111
    545
    media_image5.png
    Greyscale

The following sequence alignment is a light chain CDR region segment comparing instant claimed SEQ ID NOs:1-3 to copending claimed SEQ ID NO:7-9. 

    PNG
    media_image6.png
    109
    622
    media_image6.png
    Greyscale


As shown in the sequence alignments, both of these sequences are the same. Instant claims 38-39 and 44 recite that the anti-PD-1 antibody can be pembrolizumab. The copending application and the instant application also recite the same embodiments for the anti-CTLA-4 antibody. Copending claims 56-58 teaches that the anti-CTLA-4 antibody can be a variety of different structures such as ipilimumab or an 8D2H2L2 variant with a mutation at the 18th position to a leucine. This reads on instant claims 37-39 wherein the instant specification teaches that the antibody sequences are defined to be a variant of 8D2H2L2. The following is a sequence alignment of the heavy chain defined by the copending claims and the heavy chain defined by the instant claims. 

    PNG
    media_image7.png
    717
    626
    media_image7.png
    Greyscale

As discussed in copending claim 58, the X at the 18th position is a Leucine. When taken this into account the claim sets can be shown to be directed towards overlapping anti-CTLA-4 antibodies. The anti-CTLA-4 antibody can be any functioning anti-CTLA-4 antibody in copending independent claim 41. Copending claim 56 further teaches that the anti-CTLA-4 antibody can be ipilimumab, tremelimumab or antibodies or variant taught by the instant specification to be antibodies from WO2016015675. Copending claims 59 and 60 teach an embodiment of the copending invention where the anti-PD-1 antibody of copending claim 41 is combined with ipilimumab. The following is a table from the copending spec that defines the sequences of copending claims 59 and 60. 

    PNG
    media_image8.png
    215
    449
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    149
    437
    media_image9.png
    Greyscale

The doses present in the instant claims 32 and 48 are similar in scope with the copending claims for the anti-CTLA-4 antibodies. The copending claims recite that the anti-CTLA-4 antibody can be given in a flat dose of 10mg-75 mg (copending claim 41). Copending claims 42 and 45 recite the limitation that the amount of anti-CTLA-4 that can be administered is 100 mg. Copending claim 41 recites that the anti-CTLA-4 antibody can be given every 6 weeks.  
While the copending claims recite similar doses of anti-CTLA-4 antibodies, a similar method for treating cancer, a similar composition, and structurally identical antibodies, the copending claims do not recite the limitation that the anti-PD-1 antibody is to be administered once every six weeks at a dose of 400 mg. 
WO2017/210453, herein referred to as WO’453, teaches a combination therapy using an anti-PD-1 antibody like Nivolumab or Pembrolizumab in combination with an anti-CTLA-4 antibody such as Ipilimumab or Tremelimumab. (See WO’453 [0015],[0138], [0142], [0149], and [0150-0151]). These antibodies are taught to be used in a method of treating a subject afflicted with a tumor derived from Hodgkin lymphoma. (See  [0098]). WO’453 teaches that the anti-PD-1 antibody of the invention can be administered in a flat dose that can be 400 mg. (See [0162]). WO’453 teaches that this flat dose can be administered once every six weeks. (See [0162]). 
Given the prior art it would be obvious for one having ordinary skill in the art to take the copending claims and arrive at the claim methods. One would be motivated to do so because WO’453 teaches that a combination therapy with nivolumab and ipilimumab produces rapid and deep tumor regression in a substantial portion of patients with advanced melanoma and was significantly more effective than either antibody alone. (See [0155]). While the antibodies in the instant claim can be several different embodiment, it would be obvious to substitute known elements for other elements to obtain predictable results. The copending claims teaches methods and compositions to treat cancer with similar antibodies and doses for the anti-CTLA4 antibody. While the copending claims do not teach the claim limitations for an anti-PD-1 antibody, WO’453 teaches the 400 mg flat dose of anti-PD-1 antibody can be done every six weeks. Thus, it would appear that the dose regime would be routine optimization. 
This is a provisional nonstatutory double patenting rejection.
Claim 41 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-65 of copending Application No. 16/499674 in view of WO2017/210453 and further in view of Bu et al. Learning from PD-1 Resistance: New Combination Strategies. Trends in Molecular Medicine (2016) 22(6): 448-451 herein referred to as Bu . 
As discussed above, the copending claims discuss the same or similar embodiments of anti-PD-1 antibodies and anti-CTLA-4 antibodies. The copending claims are directed towards similar dosing of the anti-CTLA-4 antibody. While the copending claims do not teach the claim limitations for the anti-PD-1 antibody, WO’453 teaches the 400 mg flat dose of anti-PD-1 antibody can be done every six weeks. As discussed above, it would be obvious for one having ordinary skill in the art to take the copending claims and arrive at the claim methods as this would appear to be routine optimization. One would be motivated to do so because WO’453 teaches that a combination therapy with nivolumab and ipilimumab produces rapid and deep tumor regression in a substantial portion of patients with advanced melanoma and was significantly more effective than either antibody alone and WO’453 teaches that it is possible to add an anti-PD-1 antibody in a flat dose of 400 mg every 6 weeks. While these sources make a prima facie case of obviousness for many of the claims, the copending claims and WO’453 do not teach wherein the cancer is PD-1/PD-L1 refractory melanoma. 
Bu teaches that only a minority of cancer patients respond to anti-PD-1 immunotherapy. (See Bu abstract). Bu teaches  that combination targeting of these pathways with PD-1 may help overcome PD-1 resistance, thus producing effective antitumor immunity. (See Bu abstract). Bu teaches that over 30% of patients whose melanomas expressed the innate PD-1 resistance (IPRES) signature responded to CTLA-4 blockade (ipilimumab), indicating that the IPRES signature does not indicate resistance to every immunotherapy. (Pg 450 1st col. bridging sentence). Bu teaches that targeting other immunosuppressive components or pathways identified by this study may represent a means of overcoming resistance to PD-1 monotherapy, and allow combination therapy to benefit more patients. (Pg 450 2nd col 2nd sentence).
Given the prior art, it would be obvious for one having ordinary skill in the art before the filing date to treat a PD-1/PD-L1 refractory melanoma with a combination therapy including an anti-PD-1 antibody and an anti-CTLA-4 antibody. One would be motivated to do so because Bu teaches that more than 30% of patients whose melanomas expressed PD-1 resistance responded to CTLA-4 blockade and Bu teaches that targeting other immunosuppressive pathways may represent a means of overcoming resistance to PD-1 monotherapy.
This is a provisional nonstatutory double patenting rejection.

Conclusion

No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647